Fourth Court of Appeals
                                          San Antonio, Texas
                                                 October 1, 2014

                                              No. 04-14-00485-CV

                    IN RE Maria Del Socorro GONZALEZ and Cesario Gonzalez

                                       Original Mandamus Proceeding 1

                                                     ORDER

         On July 8, 2014, relators Maria Del Socorro Gonzalez and Cesario Gonzalez filed a petition
for a writ of mandamus. The court has considered relator’s petition and the mandamus record filed
in this court and has determined that relators are entitled to the relief requested. Accordingly, the
petition for writ of mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

       The Honorable Paul Canales is ORDERED to vacate the June 27, 2014 “Order for
Possession and Access.” The writ will issue only if we are notified that Judge Canales has not done
so within ten days of the date of this order.

         It is so ORDERED on October 1, 2014.


                                                                         _____________________________
                                                                         Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2014.

                                                                         _____________________________
                                                                         Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 7,848, styled In the Interest of C.J.T., a Child, pending in the 49th Judicial
District Court, Zapata County, Texas, the Honorable H. Paul Canales presiding.